MEMORANDUM **
The court’s March 17, 2006 and May 1, 2006 orders directing appellant to complete and return an authorization form are vacated. Appellant is civilly committed and is therefore not required to comply with 28 U.S.C. § 1915(b). See Page v. Torrey, 201 F.3d 1136 (9th Cir.2000). Appellant’s in forma pauperis status continues in this court.
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying appellant’s motion for preliminary injunctive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.